COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Causey and Senior Judge Clements
UNPUBLISHED



              Argued at Richmond, Virginia


              BRADLY ELLSWORTH HICKS
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1147-21-2                                   JUDGE ROBERT J. HUMPHREYS
                                                                                  AUGUST 30, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                              Bradley B. Cavedo, Judge

                               Aaron C. Forstie, Senior Assistant Public Defender, for appellant.

                               Ken J. Baldassari, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Bradly Ellsworth Hicks was stopped by police while driving and his vehicle was searched

              due to the odor of marijuana emanating from it. Officers found a firearm in Hicks’ vehicle, and

              he was arrested for violating Code § 18.2-308.2, possession of a firearm after being adjudicated

              delinquent as a juvenile at the time of the offense of a delinquent act which would be a felony if

              committed by an adult. Hicks made a motion in limine to suppress the evidence found in his

              vehicle, which was denied, and Hicks was ultimately convicted of violating Code § 18.2-308.2.

              He now appeals the circuit court’s denial of his motion in limine.

                                                       I. BACKGROUND

                     On April 25, 2019, Virginia Commonwealth University (“VCU”) Police Officer Quiles

              noticed a vehicle being driven without headlights. Officer Quiles indicated that the driver,

              Hicks, should pull over, which he did. When Officer Quiles approached Hicks’ vehicle, she


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
noticed the odor of marijuana was emanating from it. Officer Quiles searched the vehicle to find

the origin of the marijuana odor. In the course of her search, she found a firearm underneath the

driver’s seat.

        Hicks was subsequently arrested for possession of a firearm in violation of Code

§ 18.2-308.2 because he had previously been adjudicated delinquent of an offense that would

have been a felony if committed by an adult. Hicks was indicted by a grand jury for the

aforementioned violation.

        On June 29, 2021, Hicks filed a motion in limine to exclude the evidence obtained from

the search of his vehicle, namely, the firearm. Hicks argued that Code § 4.1-1302(A)—which

prohibits stops, searches, and seizures solely on the basis of the odor of marijuana and requires

the circuit court to exclude evidence discovered or obtained in violation of the statute—barred

the Commonwealth from using any evidence resulting from the vehicular search. The

Commonwealth conceded in the circuit court that the search of Hicks’ vehicle was based solely

on the odor of marijuana.

        The circuit court denied Hicks’ motion in limine to exclude the evidence that resulted

from the search. The circuit court said,

                 The effective date of the statute, Code § 4.1-1302, [was] July first
                 of this year, and by its terms, the law is now that where there’s a
                 search based on, solely on, the odor of marijuana, no evidence
                 discovered or obtained pursuant to a violation of this subsection
                 shall be admissible in any trial. And I agree . . . the plain reading
                 of the statute does not support retroactive application for the
                 simple reason that this statute has not been violated. So, I’m going
                 to deny the motion in limine.




                                                 -2-
        The circuit court declined to decide whether Code § 4.1-1302(A) was substantive or

procedural, stating, “I don’t think I need to get there,” and “I’m just going by the law in the

books today, and it hasn’t been violated.”1

        On October 8, 2021, Hicks entered a plea agreement wherein he pled guilty to possession

of a firearm by a non-violent felon but preserved his ability to appeal the circuit court’s denial of

his motion in limine. The circuit court sentenced Hicks to five years’ incarceration with two

years and six months suspended.

        This appeal followed.
                                               II. ANALYSIS
                                     A. STANDARD OF REVIEW

        “When challenging the denial of a motion to suppress evidence on appeal, the defendant

bears the burden of establishing that reversible error occurred.” Mason v. Commonwealth, 291 Va.

362, 367 (2016). In this case, the only issue is the circuit court’s interpretation of Code

§ 4.1-1302(A). “With respect to issues arising from the trial court’s interpretation of a statute, we

apply a de novo standard of review.” Lopez v. Commonwealth, 73 Va. App. 70, 77 (2021).

                            B. THE INTERPANEL ACCORD DOCTRINE

        Two panels of this Court have recently heard and decided appeals requiring statutory

interpretation of Code § 4.1-1302(A) and its predecessor, Code § 18.2-250.1(F).2



        1
        Hicks also filed a motion to suppress the evidence in which he argued that officers
asked him questions without giving him his Miranda rights. The circuit court denied Hicks’
motion to suppress on Miranda grounds, and he does not appeal that decision.
        2
          From March 1 to June 30, 2021, Code § 18.2-250.1(F) was in effect. On July 1, 2021,
the General Assembly repealed Code § 18.2-250.1(F) and enacted essentially the same statute,
with nominal changes, at Code § 4.1-1302(A). See 2021 Va. Acts Spec. Sess. I, chs. 550-51, cls.
1, 3, 8. Namely, Code § 18.2-250.1(F) did not contain the language “and no search warrant may
be issued.” That language is not relevant in this case because, as in Street v. Commonwealth,
___ Va. App. ___ (Aug. 2, 2022), this case involves a search supported by exigent circumstances
rather than a warrant.
                                               -3-
       First, in Montgomery v. Commonwealth, 75 Va. App. 182 (2022), this Court held that

Code § 18.2-250.1(F) represents an expansion of a substantive right to be free from a search

based solely on the odor of marijuana and the express intent of the legislature was only to

prohibit use of evidence when the evidence is obtained in violation of that prohibition,

precluding a retroactive application to searches conducted prior to the statute’s enactment. Id. at

200. In 2018, Montgomery was pulled over by police for driving with his headlights on high

beam. Id. at 188. When police stopped his vehicle, they smelled marijuana, and the officers

searched Montgomery’s car to find the source of the odor. Id. During the search, the officers

found a backpack containing marijuana, and Montgomery was subsequently arrested and

indicted for possession of marijuana with intent to distribute. Id. After Montgomery’s arrest and

indictment, Code § 18.2-250.1 was amended to include subsection F, which outlawed searches

based solely on the odor of marijuana. 2020 Va. Acts. ch. 51. The amended statute read:

               F. No law-enforcement officer, as defined in § 9.1-101, may
               lawfully stop, search, or seize any person, place, or thing solely on
               the basis of the odor of marijuana and no evidence discovered or
               obtained pursuant to a violation of this subsection, including
               evidence discovered or obtained with the person’s consent, shall be
               admissible in any trial, hearing, or other proceeding.

       Following the statute’s amendment, Montgomery moved to suppress the marijuana found

by police, arguing that the above statute prohibited its use as evidence in a criminal trial against

him. Montgomery, 75 Va. App. at 188. Following a hearing on May 14, 2021, the circuit court

denied Montgomery’s motion and he appealed that decision to this Court. Id. at 189.

       On appeal, this Court interpreted Code § 18.2-250.1(F)—which was later repealed when

Code § 4.1-1302 was enacted—to determine whether it retroactively affected the search and

seizure of Montgomery’s vehicle. Id. at 193-99. The Court found that Code § 18.2-250.1(F) did

not contain statutory language clearly making the statute retroactively applicable. Id. at 194.

The Montgomery Court noted that the statute’s exclusionary rule only applied to evidence
                                                -4-
discovered or obtained in violation of that subsection, and because the statute did not exist at the

time of the search, the search was not illegal. Id. at 195-96. This Court held that the search rule

was not purely procedural because it was an expansion of the scope of the Fourth Amendment

right to be free from unreasonable searches. Id. at 198. This Court ultimately declined to

retroactively attach new consequences to a search that had already taken place prior to the

enactment of Code § 18.2-250.1(F), noting that to so do would “ignore prior precedent and

drastically expand the concept of retroactively applying statutory changes to the Code of

Virginia.” Id. at 199.

       Second, in Street v. Commonwealth, ___ Va. App. ___, ___ (Aug. 2, 2022), this Court

interpreted the same statute under which Hicks’ argument arises, Code § 4.1-1302(A). Code

§ 4.1-1302(A), the statute at issue in that case, reads as follows:

               No law-enforcement officer, as defined in § 9.1-101, may lawfully
               stop, search, or seize any person, place, or thing and no search
               warrant may be issued solely on the basis of the odor of marijuana
               and no evidence discovered or obtained pursuant to a violation of
               this subsection, including evidence discovered or obtained with the
               person’s consent, shall be admissible in any trial, hearing, or other
               proceeding.

       In Street, in November of 2019, Street was stopped by police because his vehicle’s

registration had expired. Street, ___ Va. App. at ___. While dialoguing with Street, a police

officer smelled the odor of marijuana coming from his vehicle. Id. at ___. As a result of the

odor, the officer searched the vehicle and found a firearm. Id. at ___. Street had a prior felony

conviction and was subsequently indicted and convicted of violating Code § 18.2-308.2. Id. at

___. In August 2021, Street made a pretrial motion to suppress the evidence of the firearm,

asserting that Code § 4.1-1302(A) made the search unlawful and rendered the firearm and

Street’s related statements inadmissible at trial. Id. at ___. The circuit court denied the motion.




                                                 -5-
       On appeal, this Court noted that “[k]ey to [the] case” was that neither Code

§ 18.2-250.1(F) nor Code § 4.1-1302(A) were “in effect at the time of the 2019 search in which

the firearm was found in the appellant’s vehicle.” Id. at ___. Like Montgomery’s interpretation

of Code § 4.1-1302(A)’s predecessor, Code § 18.2-250.1(F), Street held that the statute in

question did not contain an express statement indicating that it was to be applied retroactively.

Id. at ___. Street also held that the language in the first part of Code § 4.1-1302(A)—forbidding

searches, etc. due to the odor of marijuana and forbidding admission of evidence obtained in

violation of that mandate—specifically controls and limits the meaning of the phrase “any trial,

hearing, or other proceeding” in the second part. Id. at ___. “As a result, the meaning of the

phrase ‘any trial, hearing, or other proceeding’ applies only to the events described.” Id. at ___.

The Street Court concluded that, like in Montgomery, because the statutory prohibition on

searches based solely on the odor of marijuana could not be violated before Code § 4.1-1302(A)

or its predecessor took effect, “the General Assembly provided clear instruction that the

accompanying exclusionary provision applies only prospectively.” Id. at ___ (emphasis added).

As a result of the statute’s prospective application, Street held the circuit court did not err by

denying the appellant’s motion to suppress the evidence obtained a result of the search of his

vehicle. Id. at ___.

       Street also explicitly rejected the same argument that Hicks makes here: that Code

§ 4.1-1302(A) is purely procedural. Code § 1-239 does provide that “proceedings thereafter

held” following a “new act of the General Assembly takes effect . . . shall conform, so far as

practicable, to the laws in force at the time of such proceedings.” Id. at ___ (quoting Code

§ 1-239). This Court determined, however, that the remedy prong of Code § 4.1-1302(A) is

limited by the unambiguous language restricting its application to violations of the search

prohibition, and that statutory prohibition could not be violated prior to the statute’s enactment.

                                                 -6-
Id. at ___. “Consequently, based on the express language of the statute, it is impossible, and

therefore not ‘practicable’ as that term is used in Code § 1-239, to apply the exclusionary

provision (the remedy prong) of Code § 4.1-1302(A) in this case.” Id. at ___ (citing

Montgomery, 75 Va. App. at 199).

       Street and Montgomery are controlling in Hicks’ appeal due to the interpanel accord

doctrine. See White v. Commonwealth, 67 Va. App. 599, 612 n.7 (2017). “A holding by one

panel of the Court of Appeals of Virginia ‘bind[s] all other three-judge panels under the

interpanel accord doctrine.’” Id. (quoting Startin v. Commonwealth, 56 Va. App. 26, 39 n.3

(2010) (en banc)). A decision of one panel protected by the interpanel accord doctrine cannot be

overruled except by the Court of Appeals sitting en banc or by the Supreme Court of Virginia.

Id. (quoting Congdon v. Congdon, 40 Va. App. 255, 265 (2003)).

       The facts of the present case are strikingly similar to those in Street. In this case, as in

Street, Hicks was pulled over for a traffic infraction. While he was stopped, the officer smelled

marijuana, which was illegal at the time, and the officer searched Hicks’ vehicle to find the

source of the odor.3 As in Street, the officer found a firearm in Hicks’ vehicle, which Hicks was

barred from possessing due to his earlier conviction for an offense that would have been a felony

if committed by an adult. Like the defendant in Street, Hicks signed a conditional guilty plea

that preserved his right to appeal the circuit court’s denial of his motion. Additionally, as in

Street, Hicks’ sole assignment of error asserts that the circuit court erred by refusing to




       3
         Code § 18.2-250.1 criminalized simple possession of marijuana until July 1, 2020, when
it became a civil offense. 2020 Va. Acts. ch. 1285. Hicks was pulled over and his vehicle
searched on April 25, 2019, when a conviction of possession of marijuana was still a criminal
misdemeanor offense. See Code § 18.2-250.1 (“It is unlawful for any person knowingly or
intentionally to possess marijuana . . . [a]ny person who violates this section is guilty of a
misdemeanor and . . . a second or subsequent conviction of a violation of this section[] is . . . a
Class 1 misdemeanor.”).
                                                 -7-
retroactively apply Code § 4.1-1302(A) and allowing the firearm found during the police search

to be admitted.

       In sum, the issue presented in Hicks’ case is indistinguishable from the issue presented in

Street v. Commonwealth, and it is very similar to the statutory interpretation issue in

Montgomery v. Commonwealth. When the search of Hicks’ vehicle took place in 2019, that

search “did not and could not violate the nonexistent statute.” Street, ___ Va. App. at ___.

Consequently, the exclusionary remedy found in Code § 4.1-1302(A) is limited by the right that

new statute created, and because there was no right to be free from a marijuana-based search in

2019, the firearm found in Hicks’ car was admissible as evidence. Pursuant to Street’s holding,

the exclusionary provision of Code § 4.1-1302(A) did not entitle Hicks, whose vehicle was

searched prior to the enactment of that statute, to have the evidence from the search excluded

because the statute does not apply retroactively to the time of the search. Additionally, Hicks’

argument that Code § 4.1-1302(A) is purely procedural and should have barred admission of the

evidence is precluded by Street’s explicit holding that the same statute is not purely procedural

within the meaning of Code § 1-239.

                                       III. CONCLUSION

       For the reasons stated above, the circuit court did not err by denying Hicks’ motion in

limine to exclude the evidence.

                                                                                          Affirmed.




                                                -8-